DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 3/24/2022,  6/07/2022 is acknowledged.
In light of the new claims added by amendments following the restriction requirement of 1/25/2022, the original of 1/25/2022 has been modified to address the new method claim 44.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, 34-43, drawn to a rotating combustion turbine, classified in F02C 5/04.
V. Claim 44, drawn to a method of generating a motive force, classified in F02K7/06.
The inventions are independent or distinct, each from the other because:
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method requires a specific timing “providing fuel and intake air into the intake end of combustion chambers; closing the intake end and the exhaust end of the combustion chambers and combusting the fuel and intake air mixture within the closed combustion chambers, wherein the combusting forms combustion gases; and opening the exhaust end of the combustion chambers and exhausting the combustion gases from the combustion chambers” not required in the apparatus in which the apparatus can be operated without any specific timing for closing / opening and could be operated with the reverse opening / closing timing claimed (e.g. claims 1, 22) or could be operated without even the capability of opening/closing (claim 41).
During a telephone conversation with Jason Walls on 7/18/2022 a provisional election was made without traverse to prosecute the invention of Group I.  Affirmation of this election must be made by applicant in replying to this Office action.  Accordingly, claim 44 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 3, 17, 43 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 10 [air cooling holes, within … the bottom fixed plate, the combustion turbine body] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.     
   Claim Objections
Claims 1, 2, 4-16, 18-22 are objected to because of the following informalities:  claim 1, last line “bottom fixed” should be -- bottom fixed plate--.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 41 does not read on the disclosed invention.  Claim 41 requires:  “A combustion engine, the engine comprising: a combustor comprising a shroud and combustion chambers within the shroud, the combustion chambers having an intake end and an exhaust end; an inlet coupled with the intake end and an outlet coupled with the exhaust end; a drive shaft coupled with the combustor or the outlet, wherein combustion within the combustion chambers causes relative rotation between the inlet and outlet and the combustor to regulate the passage of fluids into and out of the combustion chambers, and wherein the relative rotation drives rotation of the drive shaft.”
 
First, if the intake and outlet refer to that of the combustor/turbine assembly, e.g. on 150 [dashed lines in annotations] and 170 [dashed lines], there is no combustion within the combustion chambers that causes relative rotation between the inlet and outlet and the combustor as the inlet and outlet rotate together with the combustor in Figs. 11A, 11B.  Furthermore, these components are stationary in Fig. 21 and so there is also no relative rotation.  Alternatively, if the intake refers to 108 [solid lines] and the outlet 110 [solid lines], this also fails to read on the disclosed invention as 108, 110 are both stationary in Figs. 11A, 11B and rotating together in Fig. 21 and thus fail to meet the “causes relative rotation between the inlet and outlet”.  Yet another alternative, if the intake, outlet refers to 108 [solid lines] and the 170 [dashed], respectively there is no relative rotation between the inlet and outlet and the combustor either, as 108 is stationary and 170 rotating in Figs. 11A, 11B and 108 is rotating and 170 is stationary in Fig. 21 and thus fail to meet the “causes relative rotation between the ..  outlet and the combustor” as they either rotate together or are stationary together.  Lastly, if the inlet, outlet refers to e.g. 150 [dashed], 110 [solid], respectively there is no relative rotation between the inlet and outlet and the combustor either, as the inlet 150 is rotating and the outlet 110 is stationary in Figs. 11A, 11B, and there is no relative rotation of the inlet to the combustor.  For Fig. 21, 150 is stationary and 110 is rotating, so there is no relative rotation between the outlet and the combustor. 


    PNG
    media_image1.png
    502
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    607
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 20, 39, 41-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 41 claims wherein combustion within the combustion chambers causes relative rotation between the inlet and outlet and the combustor to regulate the passage of fluids into and out of the combustion chambers, and wherein the relative rotation drives rotation of the drive shaft.  However, the elements which are regarded as the inlet and outlet are unclear, see the rejection above, with various permutations as to possible interpretations.  As the claims also do not read on the disclosed invention, it is not possible to particularly determine the scope of the claims. 
Claim 10 the air cooling holes, “within the top fixed plate, the bottom fixed plate, the combustion turbine body, or combinations thereof” is unclear as to how many of the three recited elements are required.  Initially it appears that all three elements are required and “combinations thereof” requires only two of the above elements.  Alternately, it is not clear whether applicant intended to require the air cooling holes in only one of the above elements.  
Claim 20 “each air compressor” is indefinite as only one compressor is required in claim 2.
 For new claim 39, “wherein the component comprises a propeller, a pump, a generator, a turbine, a compressor, or a wheel” is incompatible with claim 38 “wherein the drive shaft drives the component.”  Turbines produce power and are thus are not driven by the drive shaft but rather drive the shaft.   
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 14-16, 18-21, 34-39, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christ (4,620,414).  Christ teaches A combustion turbine engine, the engine comprising: an air intake 12; a combustion turbine 2b, 2a, the combustion turbine comprising: a shroud [outer ring of 2b, 2a] and turbine blades [sidewalls of 5a, 5a – see Figs. 2, 3] coupled to or integral with the shroud, wherein the turbine blades are positioned within the shroud, and wherein space between adjacent turbine blades at least partially define combustion chambers 5b, 5a; an intake end comprising intake inlets 5a’ or 5b’ into the combustion chambers and an exhaust end comprising exhaust outlets 5a” or 5b” out of the combustion chambers; a drive shaft 3, wherein the combustion turbine is coupled with the drive shaft 3 such that rotation of the combustion turbine rotates the drive shaft; a top fixed plate 1’ comprising intake inlets 12 positioned adjacent the intake end, and a bottom fixed plate 1” comprising exhaust outlets 5a” or 5b”  positioned adjacent the exhaust end, wherein the combustion turbine is positioned between the top and bottom fixed plates 1’, 1”; and wherein the combustion turbine is rotatable relative to the top fixed plate to allow passage of intake air 12 into the combustion chambers through the intake inlets, and is rotatable relative to the bottom fixed 1” to exhaust combustion gases through the exhaust outlets; (2) one or more air compressors 52 [Fig. 6] positioned between the air intake and the top fixed plate, the one or more air compressors 52 positioned to receive intake air from the air intake and provide pressurized intake air to the combustion turbine;	 	comprising an air pressurization nozzle 12 positioned between the one or more air compressors and the combustion turbine, the air pressurization nozzle 12 positioned to direct intake air into the combustion turbine;		wherein each air compressor 52 is coupled with and driven by the drive shaft 3;  an auxiliary turbine 13, 14, positioned in an exhaust stream of the combustion turbine, downstream of the bottom fixed plate 1’;	wherein the auxiliary turbine is coupled with the drive shaft 3 [note 13, 14 is designated a propeller, but generates power from the exhaust gas and is thus an auxiliary turbine, see col. 5, lines 35-50];  at least one fuel injector 11 positioned to inject fuel into the combustion chambers;  at least one ignition apparatus 7 positioned to ignite a fuel and air mixture within the combustion chambers; wherein the drive shaft 3 is coupled with a component 13, 14, 52 [Fig. 6] and wherein the drive shaft drives the component;	wherein the drive shaft is coupled with a first component at a first end of the drive shaft, and is coupled with a second component at a second end of the drive shaft;	 wherein the component comprises a propeller, a pump, a generator, a turbine 13, 14, a compressor 52, or a wheel;  a mixing zone 5b’ wherein intake air is mixed with fuel 11 upstream of the combustion turbine [when combustion turbine is 5a];  an exterior cylinder 1 that at least partially defines a housing of the engine;  wherein the combustion turbine 2b, 2a functions as a flywheel; 	(34) A combustion turbine engine, the engine comprising: a combustion turbine 2a, 2b, the combustion turbine comprising: a shroud [outside of 2a, 2b] and turbine blades [sidewalls of 5b, 5a in Figs. 2, 3] coupled to or integral with the shroud, wherein the turbine blades are positioned within the shroud, and wherein space between adjacent turbine blades at least partially define combustion chambers 5b, 5a; an intake end comprising intake inlets into the combustion chambers and an exhaust end comprising exhaust outlets out of the combustion chambers;  a drive shaft 3, wherein the combustion turbine is coupled with the drive shaft such that rotation of the combustion turbine rotates the drive shaft; a compressor 52 [Fig. 6] positioned between an air intake and the intake inlets, wherein the compressor is positioned provide pressurized intake air into the combustion chambers;  an auxiliary turbine 13, 14 positioned in an exhaust stream of the combustion turbine, wherein the auxiliary turbine is coupled with the drive shaft 3; wherein the drive shaft 3 is coupled with a component 13, 14, 52 [Fig. 6], and wherein the drive shaft drives the component 52;	wherein the component comprises a propeller, a pump, a generator, a turbine 13, 14, a compressor 52, or a wheel. 	(41) A combustion engine, the engine comprising: a combustor comprising a shroud [outside 2a, 2b] and combustion chambers 5a, 5b within the shroud, the combustion chambers having an intake end and an exhaust end; an inlet 12 or 5b’ coupled with the intake end and an outlet 8  or 5a” coupled with the exhaust end; a drive shaft 3 coupled with the combustor or the outlet, wherein combustion within the combustion chambers causes relative rotation between the inlet and outlet and the combustor [to the same extent as disclosed by applicant] to regulate the passage of fluids into and out of the combustion chambers, and wherein the relative rotation drives rotation of the drive shaft 3; wherein the combustor is a combustion turbine comprising turbine blades [sidewalls of 5a, 5b] coupled to or integral with the shroud, wherein the turbine blades at least partially define the combustion chambers; wherein combustion within the combustion chambers 5a, 5b causes rotation of the combustion turbine relative to the inlet and outlet, and wherein rotation of the combustion turbine 2a, 2b drives rotation of the drive shaft 3.
  Claim(s) 1, 2, 5-9, 12, 14-16, 18, 20-22, 34-39, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (2,705,867).  Lewis teaches A combustion turbine engine, the engine comprising: an air intake 28; a combustion turbine 10, the combustion turbine comprising: a shroud 18 and turbine blades 14 coupled to or integral with the shroud, wherein the turbine blades are positioned within the shroud, and wherein space between adjacent turbine blades at least partially define combustion chambers 16; an intake end [left end of 16, 14 in Fig. 1] comprising intake inlets [left end of 14] into the combustion chambers and an exhaust end [right end of 16, 14 in Fig. 1] comprising exhaust outlets [right end of 16, 14] out of the combustion chambers; a drive shaft 114, 146, 144 [Fig. 7, 9], wherein the combustion turbine 10 is coupled with the drive shaft such that rotation of the combustion turbine rotates the drive shaft 114, 146, 144 [Fig. 7, 9]; a top fixed plate 20 comprising intake inlets 24 positioned adjacent the intake end, and a bottom fixed plate 22 comprising exhaust outlets 32 positioned adjacent the exhaust end, wherein the combustion turbine 14, 16 is positioned between the top and bottom fixed plates; and wherein the combustion turbine is rotatable relative to the top fixed plate to allow passage of intake air into the combustion chambers through the intake inlets, and is rotatable relative to the bottom fixed 22 to exhaust combustion gases through the exhaust outlets; (2) one or more air compressors 136 positioned between the air intake [upstream of 1387 in Fig. 9] and the top fixed plate, the one or more air compressors positioned to receive intake air from the air intake and provide pressurized intake air to the combustion turbine 10;	comprising an air pressurization nozzle 28, 27 positioned between the one or more air compressors and the combustion turbine, the air pressurization nozzle positioned to direct intake air into the combustion turbine;		wherein each air compressor 136 is coupled with and driven by the drive shaft 146, 144 [Fig. 7, 9];  an auxiliary turbine 110, 130 [Figs. 7, 9] positioned in an exhaust stream of the combustion turbine, downstream of the bottom fixed plate;	wherein the auxiliary turbine is coupled with the drive shaft 114, 146, 144 [Fig. 7, 9];  at least one fuel injector 28 positioned to inject fuel into the combustion chambers;  at least one ignition apparatus 36 positioned to ignite a fuel and air mixture within the combustion chambers;  air cooling holes, within the top fixed plate, the bottom fixed plate, the combustion turbine body, or combinations thereof;  wherein the combustion turbine comprises blast nibs on the body thereof; a bearing positioned between the top fixed plate and the drive shaft and a bearing positioned between the bottom fixed plate and the drive shaft [the cylindrical bearings are not labeled but are shown in Fig. 1 at the left and right ends of 12]; wherein the drive shaft 114, 146, 144 [Fig. 7, 9] is coupled with a component 142, 136, 130, and wherein the drive shaft drives the component 136, 142;	wherein the drive shaft is coupled with a first component 142 or 136 at a first end of the drive shaft, and is coupled with a second component 130 at a second end of the drive shaft;	 wherein the component comprises a propeller 142, a pump, a generator, a turbine 130, a compressor 136, or a wheel;  a mixing zone 27 wherein intake air is mixed with fuel upstream of the combustion turbine;    wherein the combustion turbine inherently functions as a flywheel as it has mass; (22) wherein, through a cycle of the engine [see col. , lines 40-col. 4, lines 18 for the different positions and explanations], the combustion turbine rotates to sequentially enter the following positions: a first position wherein the exhaust outlets of the combustion turbine are not aligned with the exhaust outlets in the bottom fixed plate such that exhaust is prevented from escaping the combustion chambers, and the intake inlets in the combustion turbine are at least partially aligned with the intake inlets in the top fixed plate such that gas is capable of flowing into the combustion chambers; a second position wherein the intake inlets of the combustion turbine are not aligned with the intake inlets of the top fixed plate, and the exhaust outlets of the combustion turbine are not aligned with the exhaust outlets of the bottom fixed plate [combustion position], such that gas is prevented from entering or exiting the combustion chambers; a third position wherein the intake inlets of the combustion turbine are not aligned with the openings in the top fixed plate such that gas is prevented from entering the combustion chambers, and the exhaust outlets of the combustion turbine are at least partially aligned with the exhaust outlets of the bottom fixed plate, such that exhaust gas exits the combustion chambers; and a fourth position wherein the intake inlets of the combustion turbine are at least partially aligned with the openings in the top fixed plate such that air is allowed to flow into the combustion chambers, and the exhaust outlets of the combustion turbine are at least partially aligned with the openings of the bottom fixed plate such that exhaust gas exits the combustion chambers.   	(34) A combustion turbine engine, the engine comprising: a combustion turbine 10, the combustion turbine comprising: a shroud 18 and turbine blades 14 coupled to or integral with the shroud, wherein the turbine blades 14 are positioned within the shroud 18, and wherein space between adjacent turbine blades at least partially define combustion chambers 16; an intake end comprising intake inlets [left end of 14, 16 in Fig. 1] into the combustion chambers and an exhaust end [right end of 14, 16 in Fig. 1] comprising exhaust outlets out of the combustion chambers;  a drive shaft 114 [Fig. 7] or 148, 146, 144 [Fig. 9], wherein the combustion turbine 10 is coupled with the drive shaft such that rotation of the combustion turbine rotates the drive shaft; a compressor 136 positioned between an air intake and the intake inlets, wherein the compressor 136 is positioned provide pressurized intake air into the combustion chambers;  an auxiliary turbine 110, 130 [Fig. 7, 9, respectively] positioned in an exhaust stream of the combustion turbine, wherein the auxiliary turbine is coupled with the drive shaft; wherein the drive shaft is coupled with a component 136, 142, and wherein the drive shaft drives the component 136, 142;	wherein the component comprises a propeller 142, a pump, a generator, a turbine, a compressor 136, or a wheel. 	(41) A combustion engine, the engine comprising: a combustor 10 comprising a shroud 18 and combustion chambers 16 within the shroud, the combustion chambers having an intake end and an exhaust end; an inlet [any of 27, 24, entrance of 16] coupled with the intake end and an outlet [any of 32, 35, exit of 16] coupled with the exhaust end; a drive shaft 114 [Fig. 7] or 148, 146, 144 [Fig. 9] coupled with the combustor 10 or the outlet 32, wherein combustion within the combustion chambers 16 causes relative rotation between the inlet and outlet and the combustor 10 to regulate the passage of fluids into and out of the combustion chambers, and wherein the relative rotation drives rotation of the drive shaft 114 [Fig. 7] or 148, 146, 144 [Fig. 9]; wherein the combustor is a combustion turbine comprising turbine blades 14 coupled to or integral with the shroud, wherein the turbine blades 14 at least partially define the combustion chambers 16; wherein combustion within the combustion chambers 16 causes rotation of the combustion turbine 10 relative to the inlet and outlet, and wherein rotation of the combustion turbine 10 drives rotation of the drive shaft 114 [Fig. 7] or 148, 146, 144 [Fig. 9].  
   Claim(s) 34-35, 38-39, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawler (5,372,005).  Lawler [see annotations] teaches (34) A combustion turbine engine, the engine comprising: a combustion turbine 102a, the combustion turbine comprising: a shroud and turbine blades [see annotations] coupled to or integral with the shroud, wherein the turbine blades are positioned within the shroud, and wherein space between adjacent turbine blades at least partially define combustion chambers 308 [Figs. 7, 8]; an intake end 330 comprising intake inlets 330 into the combustion chambers 310 and an exhaust end comprising exhaust outlets 314 out of the combustion chambers [Fig. 8];  a drive shaft 104, wherein the combustion turbine is coupled with the drive shaft 104 such that rotation of the combustion turbine rotates the drive shaft;   wherein the drive shaft 104 is coupled with a component 154, and wherein the drive shaft drives the component 150, 154;	wherein the component comprises a propeller, a pump, a generator 154, a turbine, a compressor, or a wheel. 	(41) A combustion engine, the engine comprising: a combustor comprising a shroud [see annotations] and combustion chambers 308 [Fig. 8] within the shroud, the combustion chambers having an intake end and an exhaust end; an inlet coupled with the intake end and an outlet coupled with the exhaust end; a drive shaft 104 coupled with the combustor or the outlet, wherein combustion within the combustion chambers 308 causes relative rotation between the inlet and outlet and the combustor to regulate the passage of fluids into and out of the combustion chambers, and wherein the relative rotation drives rotation of the drive shaft 104; wherein the combustor is a combustion turbine comprising turbine blades [see annotations] coupled to or integral with the shroud, wherein the turbine blades at least partially define the combustion chambers 308; wherein combustion within the combustion chambers causes rotation of the combustion turbine relative to the inlet and outlet, and wherein rotation of the combustion turbine drives rotation of the drive shaft 104.  

    PNG
    media_image3.png
    651
    931
    media_image3.png
    Greyscale


  Claim(s) 1, 2, 5, 7-9, 12-14, 16, 18-22, 34-36, 38, 39, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastrobuono (3,811,275).  Mastrobuono teaches A combustion turbine engine, the engine comprising: an air intake [upstream 41]; a combustion turbine, the combustion turbine 10 comprising: a shroud [outside of 10] and turbine blades coupled to or integral with the shroud, wherein the turbine blades [sidewalls of X, Y, Fig. 2-4] are positioned within the shroud, and wherein space between adjacent turbine blades at least partially define combustion chambers X, Y; an intake end comprising intake inlets 28a, 28b, 29a, 29b into the combustion chambers and an exhaust end comprising exhaust outlets 31a, 31b, 32a and 32b about of the combustion chambers; a drive shaft 11, wherein the combustion turbine 10 is coupled with the drive shaft 11 such that rotation of the combustion turbine rotates the drive shaft; a top fixed plate 16b, 16a comprising intake inlets 26a, 26b positioned adjacent the intake end, and a bottom fixed plate 15b, 15a  comprising exhaust outlets 30a, 30b positioned adjacent the exhaust end, wherein the combustion turbine 10 is positioned between the top and bottom fixed plates; and wherein the combustion turbine 10 is rotatable relative to the top fixed plate 16b, 16a to allow passage of intake air into the combustion chambers through the intake inlets, and is rotatable relative to the bottom fixed 15b, 15a  to exhaust combustion gases through the exhaust outlets 31a, 31b, 32a and 32b; (2) one or more air compressors 42 positioned between the air intake and the top fixed plate 16a, 16b, the one or more air compressors 42 positioned to receive intake air from the air intake and provide pressurized intake air to the combustion turbine 10;		comprising an air pressurization nozzle 39 or 26a, 26b positioned between the one or more air compressors and the combustion turbine, the air pressurization nozzle positioned to direct intake air into the combustion turbine;		wherein each air compressor 42 is coupled with and driven by the drive shaft 11;  an auxiliary turbine 91 positioned in an exhaust stream of the combustion turbine, downstream of the bottom fixed plate [Fig. 16];	  at least one fuel injector 40 positioned to inject fuel into the combustion chambers;  at least one ignition apparatus 27a, 27b positioned to ignite a fuel and air mixture within the combustion chambers;  air cooling [cooling air from 11a] holes, within the top fixed plate 16, the bottom fixed plate, the combustion turbine body 10, or combinations thereof [see Figs. 19, 18];  wherein the combustion turbine comprises blast nibs on the body thereof; a bearing 13 positioned between the top fixed plate 16 and the drive shaft 11 and a bearing 13 positioned between the bottom fixed plate 15 and the drive shaft 11;  rings [see annotations] positioned between the top fixed plate and the intake end of the combustion turbine, and between the bottom fixed plate and the exhaust end of the combustion turbine; wherein the drive shaft 11 is coupled with a component 42, and wherein the drive shaft drives the component 42;	 wherein the component comprises a propeller, a pump, a generator, a turbine, a compressor 42, or a wheel;  a mixing zone in 39 wherein intake air is mixed with fuel 40 upstream of the combustion turbine;  an exterior cylinder 12 that at least partially defines a housing of the engine;  wherein the combustion turbine functions as a flywheel; (22) wherein, through a cycle of the engine [see Figs. 8-12, focusing on chambers X, Y and col. 9, lines 50-col. 10, line 50], the combustion turbine rotates to sequentially enter the following positions: a first position [Fig. 8] wherein the exhaust outlets 31a, 31b of the combustion turbine are not aligned with the exhaust outlets in the bottom fixed plate 15 such that exhaust is prevented from escaping the combustion chambers, and the intake inlets 28a, 28b in the combustion turbine are at least partially aligned with the intake inlets in the top fixed plate such that gas is capable of flowing into the combustion chambers; a second position [Fig. 10] wherein the intake inlets of the combustion turbine are not aligned with the intake inlets of the top fixed plate, and the exhaust outlets of the combustion turbine are not aligned with the exhaust outlets of the bottom fixed plate, such that gas is prevented from entering or exiting the combustion chambers; a third position [Fig. 11] wherein the intake inlets of the combustion turbine are not aligned with the openings in the top fixed plate such that gas is prevented from entering the combustion chambers, and the exhaust outlets of the combustion turbine are at least partially aligned with the exhaust outlets of the bottom fixed plate, such that exhaust gas exits the combustion chambers; and a fourth position [Fig. 8] wherein the intake inlets of the combustion turbine are at least partially aligned with the openings in the top fixed plate such that air is allowed to flow into the combustion chambers, and the exhaust outlets of the combustion turbine are at least partially aligned with the openings of the bottom fixed plate such that exhaust gas exits the combustion chambers [scavenge positioning, taught by col. 8, lines 35-42].   	(34) A combustion turbine engine, the engine comprising: a combustion turbine 10, the combustion turbine comprising: a shroud [outside of 10] and turbine blades coupled to or integral with the shroud, wherein the turbine blades [sidewalls of X, Y, 
A, B, Fig. 2-4] are positioned within the shroud, and wherein space between adjacent turbine blades at least partially define combustion chambers X, Y, A, B; an intake end comprising intake inlets 28a, 28b, 29a, 29b into the combustion chambers and an exhaust end comprising exhaust outlets 31a, 31b, 32a and 32b out of the combustion chambers;  a drive shaft 11, wherein the combustion turbine is coupled with the drive shaft such that rotation of the combustion turbine rotates the drive shaft; a compressor 42 positioned between an air intake and the intake inlets, wherein the compressor is positioned provide pressurized intake air into the combustion chambers;  an auxiliary turbine 91 [Fig. 16]positioned in an exhaust stream of the combustion turbine,  wherein the drive shaft 11 is coupled with a component 42, and wherein the drive shaft drives the component;	wherein the component comprises a propeller, a pump, a generator, a turbine, a compressor 42, or a wheel. 	(41) A combustion engine, the engine comprising: a combustor 10 comprising a shroud [outside of 10] and combustion chambers X, Y, A, B within the shroud, the combustion chambers having an intake end 28a, 28b, 29a, 29b and an exhaust end 31a, 31b, 32a and 32b; an inlet 26a, 26b coupled with the intake end and an outlet coupled with the exhaust end; a drive shaft 11 coupled with the combustor or the outlet, wherein combustion within the combustion chambers X, Y, A, B causes relative rotation between the inlet and outlet and the combustor to regulate the passage of fluids into and out of the combustion chambers, and wherein the relative rotation drives rotation of the drive shaft; wherein the combustor X, Y, A, B is a combustion turbine comprising turbine blades [sidewalls of X, Y, Fig. 2-4] coupled to or integral with the shroud, wherein the turbine blades at least partially define the combustion chambers; wherein combustion within the combustion chambers causes rotation of the combustion turbine relative to the inlet and outlet, and wherein rotation of the combustion turbine drives rotation of the drive shaft. 

    PNG
    media_image4.png
    663
    600
    media_image4.png
    Greyscale


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14-15, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastrobuono (3,811,275), as applied above, and further in view of Lewis (2,705,867).  Mastrobuono does not teach wherein the auxiliary turbine 91 [Fig. 16] is coupled with the drive shaft nor the is drive shaft is coupled with a second component at a second end of the drive shaft.  Lewis teaches the auxiliary turbine 110, 130 [Fig. 7, 9] is coupled with the drive shaft 114, 144 and the is drive shaft 114, 144 is coupled with a second component 110, 130 at a second end of the drive shaft is the conventional practice in the art with analogous combustion turbines.  It would have been obvious to one make the drive shaft of Mastrobuono coupled to the auxiliary turbine / second component on the second end of the drive shaft, as taught by Lewis, as conventional power driving arrangements used in the art.
  Claim(s) 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Mastrobuono (3,811,275), Christ (4,620,414), Lewis (2,705,867), as applied above, and further in view of Mastrobuono (3,811,275) and/or Call (3,417,564) .  The prior art do not necessarily teach wherein the one or more air compressors include two air compressors arranged in series nor air cooling holes, within the top fixed plate, the bottom fixed plate, the combustion turbine body, or combinations thereof.  Mastrobuono further teaches cooling holes 68, within the top fixed plate 16, the bottom fixed plate 15, the combustion turbine body, or combinations thereof [see Fig. 2] but uses water cooling vs air cooling.  In the alternate embodiment of Figs. 19, 18, Mastrobuono teaches air cooling [cooling air from 11a] holes, within the top fixed plate 16, the bottom fixed plate, the combustion turbine body 10, or combinations thereof .  Call teaches air cooling holes, within the top fixed plate, the bottom fixed plate, the combustion turbine body, or combinations thereof [col. 7, lines 45-60] as well as one or more air compressors include two air compressors [14, 17 or each stage of 17 may be regarded as the two compressors] arranged in series.  It would have been obvious to one of ordinary skill in the art to employ two air compressors in series, as taught by Call, rather than e.g. a single compressor, in order to utilize the conventional compressor arrangements used in the art, including with turbine engines.  It would have been obvious to one ordinary skill in the art to employ air cooling holes, as taught by Call and/or Mastrobuono, as an equivalent cooling technique to water cooling of Mastrobuono and/or to effectively cool the rotor arrangements of the other references with air cooling.    
   Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Mastrobuono (3,811,275), Christ (4,620,414), Lewis (2,705,867), as applied above, and further in view of Mastrobuono (3,811,275).  The prior art, as applied above, do not teach wherein the combustion turbine comprises blast nibs on the body thereof.  Mastrobuono, in an alternative embodiment, Fig. 32, 33, 30, teach the combustion turbine 400 comprises blast nibs 318 on the body thereof, which provides a cooling / impelling function on the turbine / combustion chambers [col. 16, lines 11-28].  It would have been obvious to one of ordinary skill in the art to employ blast nibs, as taught by Mastrobuono, to provide a cooling / impelling function for the turbine / combustion chambers.  
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

July 21, 2022